El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
En un pleito procedente de una Corte Municipal, la Corte de Distrito de San Juan, Primer Distrito, dictó sentencia el ‘26 de abril de 1922, condenando al demandado a pagar a los demandantes cuatrocientos cincuenta dólares, intereses y costas. Los demandantes, una vez firme la sentencia pre-sentaron su memorándum compuesto de veinte y tres par-tidas ascendentes a más de cuatrocientos dólares. Entre las partidas hay varias por honorarios de abogado no sólo con motivo de la tramitación del juicio de nuevo en la corte de distrito, si que también a virtud de una apelación estable-cida para ante el Tribunal Supremo.
La parte demandada impugnó el memorándum, y la corte decidió lo que sigue:
“La corte aprueba el memorándum de costas del demandante eli-minando las partidas siguientes:
“A dos fiadores por fianza pedida por S. Fernández-$20.00
“Por nn poder de José González a Ricardo González_ 5.20
‘ ‘ Legalización del Poder- 4. 83
*555“Al Procurador de Luarca, Oviedo, España, declaratoria de herederos de José González y gastos suplidos-$62. 00
“ Notificación de alegatos sobre mociones y excepciones previas- 2.00
“Id. de dos exposiciones del caso-- 2.00
“Id. alegatos sobre el juieio- 2.00
“Id. moeión nueva sentencia y dos alegatos sobre ella- 2.00
“Id. presentando nueva fianza- 1-00
“Preparación declaración jurada de E. González- 5.00.”
No conforme el demandado interpuso el presente recurso de aplicación.
La verdadera cuestión fundamental envuelta es la de si en un caso apelado de una corte municipal, puede la corte de distrito ordenar el pago de los honorarios de abogado, y esa cuestión fué estudiada y resuelta por esta Corte Suprema en el caso de Amy v. Aponte, decidido el 20 de julio ultimo, (pág. 64). El resumen de la opinión emitida en dicho caso, dice:
“En las apelaciones procedentes de cortes municipales no pro-cede la concesión de honorarios de abogado por servicios prestados en la corte inferior ni por los prestados en la de distrito con motivo de la apelación.
“El artículo 333 del Código de Enjuiciamiento Civil.que regula la concesión de costas en apelación subsiste actualmente con el mismo alcance que tenía en 1904 cuando regía en su forma original el ar-tículo 327 del propio código.”
Los argumentos de la parte apelada tendentes a demos-trar que la decisión citada es errónea, no han convencido al Tribunal y aplicándola a este caso caen por su base todas las partidas del memorándum dejadas subsistentes por el juez sentenciador, excepción hecha de las siguientes que deberá satisfacer el demandado: Honorarios del Secretario, $15.00; Indemnización de testigos, $6.00; Affidavit y sello declara-ción jurada Ricardo González, $0.75, y affidavit y sellos de la fianza, $1.50. En junto, $23.25.
Es algo que llama la atención el hecho de que no obstante lo dispuesto por la ley y lo establecido por la jurisprudencia constante de esta Corte Suprema, en el sentido de que no hay *556derecho a costas, desembolsos ni honorarios causados a vir-tud de los recursos interpuestos para ante la Corte Su-prema, se incluyeran en el memorándum de que se trata re-petidas partidas que evidentemente se refieren al recurso de apelación que se interpuso en el pleito para ante este Tribunal.
Debe modificarse la orden apelada Como se deja indi-cado.

Aprobado el memorándum de'costas en cuanto a ciertas partidas.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf firmó: “Conforme con la sentencia.”